Citation Nr: 1548295	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1959 to October 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2004 rating decision denied the Veteran's claim for service connection for a low back disorder.  

2.  Evidence submitted since the May 2004 rating decision is new and material, as it raises a reasonable probability of substantiating the claim for service connection for a low back disorder.  


CONCLUSION OF LAW

New and material evidence has been received since the May 2004 final rating decision and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2015).  

The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A May 2004 rating decision most recently denied the Veteran's claim for service connection for a low back disorder, citing lack of evidence of an in-service injury and lack of a nexus.  The Veteran was notified of the decision and of appellate rights by letter dated May 19, 2004, but did not appeal.  Therefore, the decision became final.  38 C.F.R. §§ 3.104, 20.302 (2015).  

The Veteran has presented statements that are new and material, as they relate to the reason his prior claim was denied.  He reported that he was assigned a special bed frame while he was at Fort Hood in 1961 due to his back pain.  See June 2014 Statement; March 2014 Substantive Appeal; February 2013 Statement.  He also reported that several physicians have told him that his current low back injury is very, very old.  See March 2014 Statement.  The Veteran is competent to provide lay evidence of symptoms he observed and statements that were made to him.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007). 

Accordingly, the petition to reopen the claim for service connection for a low back disorder is granted.


ORDER

The petition to reopen a claim for service connection for a low back disorder is granted.  


REMAND

More information is needed to make a fully informed decision on the Veteran's claim.  

VA provided an examination and obtained an opinion in July 2013; however, the VA examiner appeared to rely in part on the absence of medical records from 1961 to 1994 and did not appear to address the Veteran's lay statements that he was assigned a special bed frame while he was at Fort Hood in 1961 due to his back pain, that he had experienced low back pain since service, and that several physicians have told him that his current low back injury is very, very old.  See February 2004 Beaver Medical Group Treatment Records (reporting having been bothered by low back pain since 1959 when he sustained an injury in service); February 2013 Statement; March 2014 Statement; March 2014 Substantive Appeal; June 2014 Statement.

Further, the July 2013 VA examiner did not appear to consider the April 1994 and May 1994 Beaver Medical Clinic private treatment records, which state that, while the Veteran had been rear-ended in an automobile accident, x-rays showed that he already had underlying degenerative joint disease of the lower lumbar spine, and whether he had residuals from the auto accident was unclear at the time.



VA should provide a new examination and obtain an opinion as to whether the Veteran's low back injury is related to his active service.  

In addition, a review of the Veteran's treatment records indicate that he might have applied for disability benefits from the Social Security Administration in 2003.  See Treatment note from Beaver Medical Group, dated March 13, 2003.  It also appears that he filed a lawsuit as a result of an automobile accident that occurred on April 16, 1994.  His attorney and insurance company arranged for a medical examination by Dr. Edmund Dombroski on September 1, 1994.  These records should be obtained on remand.  

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records from Beaver Medical Group, including from Dr. Albert Chang, dated prior to April 1994; from Arrowhead Orthopedic, dated from October 1961 forward; and from Edmund Dombroski, M.D., to include any evaluation conducted on September 1, 1994.   

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from October 1961 forward  See VA Form 21-4138, dated June 15, 2014.  

3.  Ask the Veteran to clarify whether or not he applied for SSA disability benefits in approximately 2003.  If so, make arrangements to obtain all administrative and medical records associated with that claim.

4.  Make arrangements to obtain all records associated the Veteran's lawsuit(s) related to his April 16, 1994 and/or April 28, 1995 automobile accidents, to include any legal records, medical records, and insurance company records.  

5.  After completing the above development, schedule the Veteran for an examination of his lumbar spine.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should identify all current low back disorders found to be present.  

For each low back diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury, including a March 1961 complaint of thoracic back pain and a June 1961 report of having been beaten and suffering injuries to the posterior back over the scapula, neck, hand, and right hip.  See March 1961 Fort Hood Service Treatment Records (STRs) (complaining of thoracic back pain without history of strain or trauma); June 1961 STRs (reporting having been beaten, suffering injuries to posterior back over scapula, neck, hand, and right hip).  

In providing this opinion, the examiner should acknowledge the post-service low back injuries in 1994 and 1995, including April 1994 and May 1994 Beaver Medical Clinic private treatment records, which state that, while the Veteran had been rear-ended in an automobile accident, x-rays already showed underlying degenerative joint disease of the lower lumbar spine, and that whether he had residuals from the 1994 auto accident was unclear.

The examiner should also acknowledge the Veteran's lay statements that he was assigned a special bed frame while he was at Fort Hood in 1961 due to his back pain, that he had experienced low back pain since service, and that several physicians have told him that his current low back injury is very, very old.  See February 2004 Beaver Medical Group Treatment Records (reporting having been bothered by low back pain since 1959 when he sustained an injury in service); February 2013 Statement; March 2014 Statement; March 2014 Substantive Appeal; June 2014 Statement.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


